Opinion by
Portee, J.,
The only question involved in this appeal is, were the local Acts of April 13, 1859, P. L. 614; March 16, 1866, P. L. 203, and April 9, 1867, P. L. 976, which established regulations for billiard rooms, etc., in Armstrong and certain other counties, repealed by the general Act of April 18, 1905, P. L. 212, entitled: “An act for the better *108regulation of public billiard rooms, bowling saloons and ten pin alleys in the Commonwealth of Pennsylvania”? The opinion of the learned judge of the court below, which will appear in the report of this case, quotes the material provisions of the several statutes involved and so satisfactorily sustains his conclusion that the local laws were not repealed by the general statute that we do not deem it necessary to discuss the question at length. The local statutes not only enacted that it should be unlawful for the licensed keeper of a billiard room to allow or permit any minor to be present in such billiard room but also provided stringent regulations with regard to the sales of liquor in such billiard rooms and the location of such rooms with regard to any licensed bar room. The general Act of April 18, 1905, P. L. 212, although its title was broad enough to cover almost any code of regulations for public billiard rooms, enacted only one regulation in regard thereto, declaring it to be unlawful for the licensed keeper of any public billiard room, etc., to permit any person under the age of eighteen years to be present in such room, and that the proprietor knowingly allowing or permitting any person under the age of eighteen to be present therein shall be guilty of a misdemeanor, and, upon conviction thereof, be punished by a fine of not less- than ten dollars nor more than one hundred dollars. The second section of the statute enacted that “All acts or parts of acts inconsistent herewith are hereby repealed.” This provision of the second section was not effective to repeal a preexisting local statute, unless from a consideration of all the provisions of the general act it is clearly apparent that it was the legislative intention to accomplish that result: Commonwealth v. Philadelphia & Erie Railroad, 164 Pa. 252; Commonwealth, ex rel., Prison Keeper, 49 Pa. Superior Ct. 651. The local statutes with which we are now dealing made it unlawful for the keeper of a billiard room to permit any minor, that is any person under twenty-one years of age, to be present in such room; the general *109statute of 1905 prohibited the presence in such rooms of any person under the age of eighteen years; it says nothing about persons between the ages of eighteen and twenty-one years and leaves the law as to such persons in precisely the same condition that it was before, so far as the express words of the statute are concerned. If the local acts were repealed as to persons between the ages of eighteen and twenty-one years the repeal is by implication only, for the general statute contains no negative words. The question of the repeal of a local law by a later general statute is dealt with and the decisions with regard thereto carefully considered in the opinion of Chief Justice Mitchell in Commonwealth v. Brown, 210 Pa. 29. The conclusion in that case reached was that the rule that a general statute does not repeal by implication a local act with different or inconsistent provisions still prevails, but the rule being founded on a presumption of legislative intent, will not apply when a contrary intent is clearly apparent. In that case, as in this, the local act Avas broader and contained regulations to which the later statute had no application. This being the case, the learned’Chief Justice said: “The subjects of the two acts, therefore, though closely related, are not identical, and it does not seem reasonable to suppose that the legislature regarding them as the same and meant the latter act to repeal part of the earlier one, leaving so important a portion of the subject admittedly untouched.” This lan-' guage applies with equal reason to the case with which we are now dealing. We decided in Commonwealth, ex rel., Prison Keeper, supra, that the general Act of June 7, 1901, P. L. 492, which enacted a complete regulation for the arrest of professional thieves, pickpockets, etc., and directed all the details of the manner of trial, repealed previously existing local laws upon the same subject, but the opinion of President Judge Bice, in that case, clearly sets forth the grounds upon which that decision was based, viz: “Taking all these things into consideration we are led to the conclusion that the legislature intended *110by the Act of 1901 to revise the entire law relating to the sübject-matter, and to prescribe a new, complete and general rule defining and punishing the offense, which should be applicable uniformly and at once in every part of the Commonwealth.” It certainly cannot be said that the Act of 1905, for the regulation of licensed billiard rooms, was intended to be in itself a complete system regulating the subject-matter, for it does not even attempt to make any regulation with regard to the manner in which such rooms shall be licensed. To hold that this statute, consisting of a few lines, was to constitute the only regulation of the subject-matter would result in the implied repeal of the statutes imposing a penalty for conducting a public billiard room without a license and imposing penalties for permitting gaming in such rooms. We find nothing in the-statute which would warrant us in holding that the legislature intended by the act to revise the entire law relating to the subject-matter, and it does not clearly appear that the legislature intended to repeal previously existing local legislation.
The judgment is affirmed and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time this appeal was made a supersedeas.